Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ferenc K. Csabai appeals the district court’s order granting summary judgment to Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Csabai v. Martek Biosciences Corp., No. 1:09-cv-02280-CCB, 2009 WL 5206477 (D.Md. Dec. 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.